990 F.2d 1260
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re Barbara Jean SHAKE, Debtor.Barbara Jean SHAKE, Appellant,v.Eugene GROHALL, Appellee.
No. 91-56075.
United States Court of Appeals, Ninth Circuit.
Submitted April 6, 1993.*Decided April 19, 1993.

1
Before NOONAN and LEAVY, Circuit Judges, and TANNER, District Judge.**


2
For the reasons set forth in the Bankruptcy Appellate Panel's ("BAP") unpublished memorandum reversing the bankruptcy court, the decision of the BAP is


3
AFFIRMED.



*
 This case is appropriate for submission on the briefs and without oral argument per Fed.R.App.P. 34(a) and 9th Cir.R. 34-4


**
 The Honorable Jack E. Tanner, Senior District Judge for the Western District of Washington, sitting by designation